

116 HR 6336 IH: Increasing Hospital Capacity to Fight the Coronavirus Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6336IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Bishop of North Carolina (for himself, Mr. Banks, and Mr. Budd) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XI of the Social Security Act to provide for a waiver of payment reductions under the Medicare and Medicaid programs for certain nonapproved capital expenditures undertaken by health care facilities during the COVID-19 emergency.1.Short titleThis Act may be cited as the Increasing Hospital Capacity to Fight the Coronavirus Act of 2020.2.Providing for a waiver of payment reductions under the Medicare and Medicaid programs for certain nonapproved capital expenditures undertaken by health care facilities during the COVID-19 emergency(a)In generalSection 1122(d) of the Social Security Act (42 U.S.C. 1320a–1(d)) is amended—(1)in paragraph (1), by inserting or (3) after paragraph (2); and(2)by adding at the end the following new paragraph:(3)No payment reduction shall be made pursuant to paragraph (1) with respect to an obligation for a capital expenditure made during the emergency period defined in section 1135(g)(1)(B)..(b)Sense of CongressIt is the sense of Congress that any State requirement relating to the approval of capital expenditures of health care facilities located in such State (commonly referred to as certificate of need laws) should be waived for the duration of the emergency period defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).